Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,229,103. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Also see MPEP 2173.05(r) and see MPEP 2173.05(s) “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table" is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”. 

Allowable Subject Matter
Claims 4 thru 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the additional illumination of the towed vehicle includes a control module having a failsafe mode that permits normal operation of the turn, braking, and backup indicators of the towed vehicle in the event that operation of the additional illumination is not operating properly”. Claims 5 and 6 are objected to based upon their dependency to claim 4.

With regards to claim 7. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “supplemental lighting devices, connected to the control system for providing additional illumination in response to the control signals, synchronized with the actuation of the conventional lighting”. Claims 8 thru 14 are objected to based upon their dependency to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaminski U.S. Pub 2002/0125771 – Towing interface with auxiliary lighting control
Gerling U.S. Patent 8,932,065 – Towing interface with auxiliary lighting control
Gravolin U.S. Patent 6,535,113 – Towing interface with diagnostic control
Dempsey U.S. Pub 2009/0007948 – Travel trailer as the towed device
Link U.S. Patent 5,775,712 – Lighting control with an emergency flashing mode
Thomson U.S. Pub 2014/0160123 – Additional side lighting mode for fog or rain
Debrow U.S. Patent 6,121,551 – Towing interface with side lighting control
Stickley U.S. Pub 2013/0063026 – Control module on trailer for lighting
Kulkami U.S. Pub 2012/0280807 – Control module on trailer for lighting
Paul U.S. Patent 7,746,219 – Fault detection and reporting to operator
Bertalan U.S. Patent 6,130,487 – Control module on trailer for lighting
Laceky U.S. Pub 2013/0063026 – Boat trailer lighting
Groeller U.S. Patent 5,729,058 – Control module on trailer for lighting


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844